Citation Nr: 0531875	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.  

2.  Entitlement to service connection for lethargy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This appeal arises from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied service connection for 
residuals of a right ankle injury, sinusitis, and residuals 
of an allergic reaction to penicillin (identified by the 
veteran as a gastrointestinal disorder, and lethargy.)  
Subsequently in a November 2001 rating decision, the RO 
denied service connection for residuals of administration of 
penicillin, including sinusitis, and diarrhea with 
alternating constipation, and lethargy.  

The Board of Veterans' Appeals (Board) in a November 2003 
decision denied service connection for sinusitis and an eye 
disorder.  The issues of service connection for a 
gastrointestinal disorder and lethargy were remanded for 
additional development.  The development ordered has been 
accomplished to the extent possible.  Stegall v. West, 11  
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  November 1964 service medical records reveal the veteran 
was treated on one occasion for strep pharyngitis with 
bicillin.  Subsequent service treatment records noted the 
veteran was allergic to penicillin.  

2.  Gonorrhea was treated with a combination of erythromycin 
and tetracycline for several months in service.  

3.  The evidence does not include a current diagnosis of any 
gastrointestinal disorder, other than a recurrent perianal 
abscess.  

4.  The evidence does not include any competent medical 
evidence of a nexus between lethargy and any currently 
diagnosed gastrointestinal disorder, and the administration 
of penicillin or antibiotics in service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a 
gastrointestinal disorder have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for service connection for lethargy have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran's claims were initially denied in an RO decision 
in September 2000, prior to the passage of VCAA.  The RO sent 
the veteran a letter in August 2001 informing him of the 
passage of VCAA.  The letter explained what evidence was 
necessary to support the veteran's claims and how VA could 
assist the veteran in developing his claims.  The veteran was 
sent a letter in April 2003 explaining what actions VA had 
taken to develop his claim, including arranging for the 
veteran to be examined.  A May 2004 letter to the veteran 
from VA explained what actions the veteran should undertake, 
the status of the veteran's appeal, what had been received, 
what evidence VA was responsible for obtaining, what evidence 
was needed to support the veteran's claim, and how VA could 
assist the veteran.  In July 2004, the veteran submitted a 
statement indicating he did not have any new evidence to 
submit.  A supplemental statement of the case was issued to 
the veteran in April 2005 which readjudicated his claims.  

VA has obtained the medical records identified by the 
veteran.  The veteran has been examined by VA and a medical 
opinion obtained.  The veteran has been furnished all the 
intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background and Analysis.  Service enlistment 
examination did not reveal any abnormalities in April 1964.  
The veteran did not report any history of being allergic to 
penicillin.  

In November 1964, the veteran sought treatment for a sore 
throat.  Strep pharyngitis was treated with bicillin.  There 
are no records of any subsequent treatment or any indication 
of an allergic reaction to the administration of bicillin.  

February 1966 service medical records noted the veteran had 
an upper respiratory infection and an upset stomach.  Aspirin 
was prescribed.  

September 1966 records noted the veteran was allergic to 
penicillin.  November 1966 records noted flu syndrome with 
symptoms of an upset stomach, nausea, but no diarrhea.  
Aspirin, Actifed and compazine were prescribed.  

January 1967 service treatment records included diagnosis of 
acute urethritis due to gonococcus.  It was noted in the 
record in all capital letters that the veteran was "ALLERGIC 
TO PENICILLIN."  The veteran's venereal disease was treated 
with a combination for erythromycin and tetracycline.  The 
veteran was treated with antibiotics from January 1967 to 
March 1967.  

In June 1967, the veteran complained of left sided abdominal 
pain.  He reported no constipation, vomiting or diarrhea.  
Examination revealed no symptoms of bowel problems.  The 
veteran returned the same day with the above complaint and 
was sent to the ward for observation then returned to duty.  

March 1968 records noted the veteran complained of abdominal 
pain.  It was noted the veteran had surgery in August 1965 to 
repair bilateral inguinal hernias.  The veteran reported a 
sensation of pressure and pain.  He was apprehensive about 
physical activity.  Physical examination revealed no obvious 
bulges and well-healed scars.  

On service separation examination in June 1968 no disorder of 
the abdomen or viscera was noted.  On his Report of Medical 
History the veteran denied any history of stomach or 
intestinal trouble.  

The veteran submitted his claims for service connection for 
residuals of an allergic reaction to penicillin in April 
2000.  In March 2001, he wrote a letter detailing his 
treatment in service.  He wrote that sometime in November or 
December 1964 he developed strep throat.  He said he was 
given a shot of penicillin twice a day.  He was then 
transferred from boot camp.  When he was away from the 
penicillin shots for a few days his sore throat came back.  
The corpsman then gave him a new kind of penicillin.  The 
shot would last from 10-12 days.  The next morning the 
veteran contends he was almost dead.  His eyes were swollen 
shut and his joints were badly swollen.  His buddies carried 
him to the sick bay.  He convalesced for a week and was told 
never to take penicillin again.  Since then he has had 
chronic diarrhea.  The diarrhea comes and goes in a somewhat 
cyclical fashion, alternating with constipation.  Another 
side effect of his penicillin episode was lethargy.  His 
energy level was much reduced.  He sleeps but never feels 
rested.  His chiropractor, Dr. A, told him that the prolonged 
use of antibiotics could produce a favorable environment for 
fungus to take over the entire intestinal tract from the 
stomach to the colon.  Primarily it occurred with a yeast 
called candida albicans.  When the antibiotics destroyed the 
bacteria in our bodies there was nothing to control the yeast 
and it took over.  The condition would not correct itself.  
The veteran asserted he had received penicillin in 1964 and 
learned of its after effects in 1986.  He ate yogurt with 
every meal to control it.  He now had a bowel disturbance 
that never cleared up.  

A March 2000 VA mental health evaluation noted the veteran's 
substance abuse history included chemical dependency, 
marijuana use and alcohol.  

In September 2000, during a VA wellness examination the 
veteran denied any constipation, diarrhea, nausea, vomiting, 
abdominal pain or rectal bleeding.  His past history included 
hemorrhoids.  Examination did not reveal any gastrointestinal 
disorder.  

VA examination in February 2001 noted the veteran denied any 
nausea, vomiting, constipation or diarrhea.  The veteran had 
a diminished appetite due to amphetamine withdrawal.  He 
denied any rectal bleeding and abdominal pain.  

February 2001 VA records noted methamphetamine dependence and 
withdrawal.  

VA examination in February 2001 noted the abdomen was flat, 
soft and non-tender.  The veteran told the examiner he had 
recurrent bouts of alternating constipation with diarrhea.  
He believed it was due to penicillin injections in service.  
The diagnoses included: allergic to penicillin with hives, 
which occurred during service after a penicillin injection, 
and chronic recurrent constipation alternating with diarrhea, 
suggestive of irritable bowel syndrome, with diagnosis of 
candida albicans in the colon in the early 1980's, and 
occasional mild hemorrhoids.  

The veteran's brother in a September 2001 statement recalled 
the veteran had an "overdose of antibiotics" in service.  

A September 2001 letter from the veteran's retired 
chiropractor states the veteran's bowel syndromes were 
brought to his attention on numerous occasions.  The veteran 
told the chiropractor that these conditions were due to 
service related incidents.  He had recommended reduced dairy 
consumption and nutritional supplementation for control of 
candida which was recommended for bowel conditions.  

The veteran also submitted a newsletter about the care of 
candida.  

VA examination in January 2003 did not reveal any diagnosis 
of a gastrointestinal disorder.  

VA notes from the mental health clinic in December 2002 
revealed the veteran requested treatment for intermittent 
diarrhea and constipation.  When the VA nurse practitioner 
asked the veteran what she could do for him other than 
recommending increased fiber in his diet and supplemental use 
of fiber, the veteran admitted he drank a couple of cocktails 
per day and described each one as being about a cup full.  He 
also reported that he was being punished by the state for 
growing his own marijuana for the last ten years.  The VA 
nurse practitioner told the veteran he had recurrent 
abdominal complaints that certainly may be tied into anxiety 
or marijuana use, no exercise and a poor diet.  After 
examining the veteran the assessment was: marijuana 
dependence, alcohol dependence, previous dysthymic disorder 
diagnosis, irritable bowel symptoms and overweight.  The VA 
nurse practitioner indicated that no further diagnostics were 
in order.  

February 2002 VA records noted the veteran had surgery for a 
perirectal absess in January.  He had developed cellulitis in 
the surrounding area.  Erythromycin was prescribed.  The 
veteran requested extension of antibiotic treatment for his 
perianal abscess in February 2002 from VA.  April 2002 VA 
records noted the veteran requested a stool culture.  He 
believed he had parasites and a yeast infection.  The veteran 
was given a stool culture specimen box.  The veteran also 
reported taking an herbal preparation which gave him 
diarrhea.  December 2002 VA records indicate the veteran 
reported intermittent lower left abdominal discomfort with a 
history of gastrointestinal problems.  May 2002 VA records 
reveal the lab called and confirmed the veteran's stool was 
positive for E Coli.  The next VA treatment record is dated 
in September 2002 for an "ear infection."  

May 2003 VA examination noted the veteran had perianal 
reddening like "diaper rash" from diarrhea.  The diagnosis 
was left quadrant abdominal pain.  

In June 2003, the veteran complained of a rash which he 
attributed to his use of antibiotics.  

August 2003 VA records noted the veteran requested treatment 
for rectal excoriation.  He had been trying using plantain 
leaves to draw out any pus that had accumulated.  The 
assessment was the veteran had perirectal excoriation that 
was probably secondary to plantain leaves.  

A VA examiner in July 2004 found no service records of any 
candida in service.  In the examiner's opinion any joint pain 
or lethargy experienced by the veteran were not related to 
any allergy to penicillin.  Allergic reactions were usually 
short lived.  The veteran had also claimed he had lethargy 
and joint pain after recent administration of Levofloxacin, 
which is a Quinolone, unrelated to penicillin.  There was no 
relationship between an allergy to penicillin and the 
development of any subsequent allergies other than a genetic 
predisposition to their development.  The VA examiner also 
stated there was no evidence in service or treatment for 
irritable bowel syndrome.  It was more likely than not that 
any current irritable bowel syndrome was unrelated to the 
veteran's service.  There was no current evidence of active 
gastrointestinal disease at the time of the examination or in 
VA records.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Board has carefully reviewed the evidence and determined 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a 
gastrointestinal disorder and lethargy.  There is no 
competent medical evidence that links any current 
gastrointestinal symptoms or lethargy to service.  It is also 
questionable whether the veteran has any current diagnosis of 
a gastrointestinal disorder.  A review of the record only 
reflects the veteran's reports of recurrent bouts of 
constipation then diarrhea.  Those symptoms are first 
documented in VA medical records in 2002.  

At the time of his separation from the service in June 1968 
the veteran denied any history of stomach trouble or 
intestinal trouble.  The only records in service of any 
stomach or intestinal symptoms appear in conjunction with 
treatment for the flu or an upper respiratory infection.  The 
lower quadrant abdominal pain appears just prior to diagnosis 
of bilateral inguinal hernias.  

The veteran's recitation of his symptoms as occurring since 
service is not consistent with the evidence of record.  The 
veteran's statements that he had recurrent constipation and 
diarrhea since the bicillin injection in service are 
inconsistent with the contemporaneous clinical records.  

In addition, there is no current diagnosis of any 
gastrointestinal disorder, other than the veteran's perianal 
abscess.  There is no clinical confirmation of a diagnosis of 
irritable bowel syndrome in the claims folder.  As the VA 
examiner noted in July 2004 there is no diagnosis of record 
either in service or in VA records.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The veteran has relied on the theory that his long term 
antibiotic treatment in service resulted in the development 
of Candida.  There is no diagnosis of Candida in service or 
in any post-service medical records.  There is no competent 
evidence that demonstrates the veteran ever had Candida.  

Finally there is no competent medical evidence of record 
which links any current gastrointestinal disorder or lethargy 
with any incident in service.  The veteran has reported that 
his chiropractor, Dr. A, attributed his stomach symptoms to 
Candida.  A review of the letter from Dr. A. does not link 
the veteran's claimed symptoms to use of antibiotics in 
service.  The letter instead states that the veteran told Dr. 
A. his symptoms were related to service.  Unenhanced reports 
of history transcribed by a medical examiner do not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406 (1995).  The February 2001 notation refers to 
a history of diagnosis of Candida in the records, clearly 
again based only on history given by the veteran.  There is 
no documentation of any diagnosis of Candida in the 1980's.  

When the veteran requested treatment for his symptoms of 
recurrent diarrhea and constipation in December 2002, the VA 
examiner related them to anxiety, chronic alcohol and 
marijuana use, no exercise, and poor diet.  

The only evidence linking the claimed symptoms and service 
are the statements of the veteran.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In July 2004, the VA examiner explained that it was unlikely 
any current symptoms were related to an allergic reaction in 
service since those were usually short lived.  There is no 
basis in the record for granting service connection for a 
gastrointestinal disorder or lethargy.  




ORDER

Service connection for a gastrointestinal disorder is denied.  

Service connection for lethargy is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


